321 F.2d 901
John H. MACKEY, Appellant,v.The UNION TERMINAL COMPANY, Appellee.
No. 19776.
United States Court of Appeals Fifth Circuit.
Aug. 8, 1963.

George Schatzki, Dallas, Tex., for appellant, Mullinax, Wells, Morris & Mauzy, Dallas, Tex., of counsel.
J. Kyle DuVall, Jackson, Walker, Winstead, Cantwell & Miller, Dallas, Tex., for appellee.
Before CAMERON, BROWN and WISDOM, Circuit Judges.
PER CURIAM.


1
In this suit under the Railway Labor Act, 45 U.S.C. 151 et seq., the plaintiff seeks back wages from June 24, 1957, to January 4, 1960. resulting from the defendant's discharging him from employment.  The district court found that the plaintiff was improperly discharged but held that he had failed to mitigate his damages.  Accordingly the court reduced the damages to $566.64, plus attorneys' fees of $500.00 and costs.  The plaintiff appealed, limiting his appeal to review of the amount of the judgment.


2
The district court found that the defendant made an offer of re-employment June 27, 1957, only three days after he was discharged.  The court held therefore that recovery should be limited to loss of wages for three days, plus the difference in wages due to loss of seniority from June 24, 1957 to January 4, 1960.  The record supports the trial judge's findings.  The conclusions of low are in accord with the law of Texas, controlling in this case.


3
The judgment is affirmed.